Citation Nr: 1213298	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  08-00 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines



THE ISSUE

Entitlement to Department of Veterans Affairs nonservice-connected death pension benefits.  




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel



INTRODUCTION

The appellant's deceased husband had service in the Philippine Commonwealth Army during World War II.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines.  

In an April 2009 decision, the Board denied entitlement to Department of Veterans Affairs nonservice-connected death pension benefits, determining that the Veteran did not have the qualifying service for the appellant to be entitled to VA death pension benefits.  The appellant filed a motion for reconsideration with the Board, and the Board denied the motion.  See January 2010 decision.  The appellant then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2010, the appellant and the Secretary of VA (parties) filed a joint motion to vacate the April 2009 Board decision and remand it for further development consistent with the joint motion.  The Court granted the motion that same month.

When the case came back to the Board, it remanded the claim to conduct the development described in the joint motion.  The case has been returned to the Board for further appellate review. 


FINDING OF FACT

The National Personnel Records Center (NPRC) has verified that the appellant's deceased husband did not have service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.
CONCLUSION OF LAW

The requirements of basic eligibility for VA nonservice-connected death pension benefits have not been met.  38 U.S.C.A. §§ 101, 107, 1521 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.3, 3.40, 3.41, 3.203 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The appellant originally sought entitlement to VA burial benefits for her husband's death as well as a burial flag in November 1986.  She provided a copy of the certificate of death that recorded his death in October 1986.  She also reported that he had military service from August 18, 1941, to March 4, 1946.  She said that he was a technical sergeant with the U.S. Armed Forces Far East (USAFFE).

The appellant also submitted a certification from the Republic of the Philippines, Ministry of National Defense, General Headquarters, (New) Armed Forces of the Philippines, AGNR2, dated in November 1986.  The certification provided information on the service of the appellant's husband.  The information included his date of birth, rank, name, service number, and dates of service.  The affidavit indicated that the appellant's husband was inducted into the USAFFE on August 18, 1941, and discharged on March 4, 1946.  The certification indicated the purpose of the certification was for interment flag "only."  The certification was signed by an officer identified as the assistant adjutant general.

The RO sought confirmation of the decedent's military status from the U. S. Army Reserve Personnel Center (ARPERCEN) in April 1987.  The request identified the decedent by his full name, rank, date of birth, service number, and that he served with the USAFFE from the dates certified above.  The ARPERCEN responded that same month that the decedent had "no service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces."

The RO denied the appellant's request for burial benefits in April 1987.  The RO's letter informed her that the U. S. Department of the Army made a thorough search of its records for evidence of the decedent's military service.  The letter went on to inform her that there were no records to show that her husband was a member of the Philippine Commonwealth Army, USAFFE, inducted into service of the Armed Forces of the U.S., or that he had recognized guerilla service.  The appellant was told that the certification of service was a prerogative of the Department of the Army and VA had no authority to amend or change their decision.  The appellant was advised that, in the absence of evidence of recognized military service, her claim for benefits must be denied.  

The RO also issued a separate denial of entitlement to a burial flag in April 1987.  The letter informed the appellant that the benefits administered by VA were based on active military service in the Armed Forces of the U.S.  This included service with the Philippine Commonwealth Army (USAFFE) and recognized guerillas.  It was noted that the Department of the Army certified that her husband did not have valid service, either as a member of the USAFFE or recognized guerillas.  Therefore, a flag could not be issued.  

The appellant sought to reopen her claim for burial benefits in March 1990.  She acknowledged that her previous claim was denied because there were no records of military service for her husband.  She submitted a faded copy of an Affidavit for Philippine Army Personnel in support of her claim.  The affidavit was signed by the decedent in February 1946.  The affidavit listed dates of assignments from August 1941 to May 1945, to include periods where the decedent listed himself as a civilian.  One page contained information regarding guerilla service for the period from January 1945 to January 1946.  The decedent's marriage to the appellant was noted as of October 1945.

The RO denied the appellant's claim.  It was held that no new and material evidence had been submitted.

The appellant wrote to the RO in regard to her claim for burial benefits in May 1991.  She said she had submitted material evidence to the ARPERCEN to prove her husband's military service.  She did not identify the evidence.  She reported that she received a letter from the ARPERCEN, dated in April 1991, which informed her the agency would only provide information/certification of service to an authorized government agency.  She asked that the RO contact the ARPERCEN to obtain certification of her husband's military service.  

There is no indication in the claims folder that any further action was taken by the RO.  

The appellant's current claim for nonservice-connected death pension benefits was received in July 2007.  She submitted several items of evidence with her claim.  These included a duplicate copy of the affidavit of February 1946, a statement regarding her husband's cause of death from C. B. B., M.D., information regarding her husband's service with the Philippine Commonwealth Army, a marriage certificate, and proof of the registration of the marriage certificate.  There is a copy of a diploma issued to the decedent by the Philippine Commonwealth Army in June 1940.  The diploma certifies that the decedent had completed a two month course with reserve officer training corps (ROTC) cadets.  Another Philippine Commonwealth Army document was a certificate dated in June 1940.  The certificate attested that the decedent was a graduate of a two year basic ROTC infantry course.  The marriage certificate showed that the appellant and the decedent were married in April 1946.

The RO requested certification of the decedent's military service from the National Personnel Records Center (NPRC) in July 2007.  There is no indication that the above documents submitted by the appellant were forwarded with the request.  

The appellant submitted a number of items of evidence in support of her claim in August 2007.  Several items were pertinent to the decedent's military service.  These included a certificate of relief from active duty from the U.S. Armed Forces in the Philippines (USAFIP).  The discharge was effective March 4, 1946.  Also submitted were two certifications from the adjutant general's office dated in May 1987 and August 2007, respectively.  The certifications documented payments to the decedent for periods of service from 1941 to 1946.  There was also a copy of a National Service Life Insurance (NSLI) dividend application for the decedent.  The date of the application is not visible on the copy.  In a later statement from the appellant she said the application was sent to her husband in August 1949.

The last two items were copies of submissions made by the decedent during his lifetime.  The first was an affidavit dated in December 1952 that related to back pay.  The second was a letter from the decedent to ARPERCEN, dated in October 1966.  The decedent submitted affidavits from several individuals, copies of five of the affidavits were included, in an attempt to substantiate his claim for restoration of his former rank as a second lieutenant in the USAFFE.  The several affidavits included in the appellant's submission attested to the decedent's appointment and service as a second lieutenant and the units of assignment.  

The RO denied the appellant's claim by way of a letter decision dated September 5, 2007.  The basis for the denial was that the decedent did not have recognized service that would make her eligible for VA benefits.  The letter provided a listing of the evidence considered.  The listing included the many submissions from the appellant, to include the different affidavits and Philippine Commonwealth Army documents.  

The response from the NPRC was received at the RO on September 14, 2007.  The NPRC, as did the ARPERCEN before, certified that the decedent had "no service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces."

The appellant submitted her notice of disagreement (NOD) in October 2007.  She also submitted a statement that was received in November 2007.  In that statement the appellant said she was seeking nonservice-connected death pension benefits.  She asserted that her husband was a veteran.  

The appellant wrote to the VA Director, Compensation and Pension (C&P) Services, in November 2007.  She provided a detailed recitation of her husband's service during the war as it was listed on his affidavit of February 1946.  She contended that he had the appropriate service for a period of more than 90 days during a period of war and that she was entitled to receipt of nonservice-connected death pension benefits.

The RO provided the response to the appellant in January 2008.  The response noted that VA was dependent on findings by the Department of the Army as to whether an individual had valid military service.  Her application was denied because her husband did not have the required military service for her to be eligible for VA benefits.

The appellant perfected her appeal in January 2008.  She restated her belief that her husband had the requisite service to entitle her to the benefits she sought.

In an April 2009 decision, the Board denied the claim for entitlement to nonservice-connected death pension benefits.  The following month, the appellant filed a motion for reconsideration, which was denied by the Board in January 2010.  The appellant then appealed the April 2009 Board decision to the Court.  As noted in the Introduction, the parties filed a joint motion to vacate the April 2009 Board decision.  Specifically, the parties found that VA should have attached the additional records the appellant had submitted to VA when attempting to verify whether the appellant's husband had verified service.  They determined that the holding in Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008) required that when "a claimant submits new evidence subsequent to a verification of service, that evidence must be submitted and considered in connection with a new request for 'verification of service from the service department' pursuant to 38 C.F.R. § 3.203(c)."  See joint motion on pages 2-3 (italics in original).  The parties determined that the additional records must be submitted to the NPRC with the new request for verification of service from the service department.  Id. on page 3.

In March 2011, the Board remanded the claim to comply with the joint motion and told the RO to submit the additional evidence to the NPRC in its new request for verification.  It laid out the specific evidence it wanted the RO to submit to the NPRC.

That same month, the RO submitted a request for verification.  In its request, it wrote the following:

Please re-verify service based on enclosed Certificate of relief from active duty, Affidavit for Philippine Army Personnel, Certification from Armed Forces of the Philippines (AFP) dated August 13, 2007; May 4, 1987; November 4, 1986, Application of special dividend, Letter from Veterans Federation of the Philippines, Lay statements of comrades, Diploma from Philippine Army, and Certificate of completion from The Reserve Officers Training Corps.  Please indicate if this information warrants a change in prior negative certification.  Please furnish complete AGUZ Form 632 and furnish all extracts of Form 23 executed prior to and subsequent to 06-30-1946.

Subject individual is not listed in the Reconstructed Recognized Guerrilla Roster (RRGR) maintained in VARO Manila.

See VA Form 21-3101(JF) at item # 19, dated April 2011.

In June 2011, VA received a response stating, "Subject has no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces."  See VA Form 21-3101(JF), received June 2011.

II.  Legal Criteria & Analysis

Dependency and indemnity compensation and death pension benefits may be paid to the surviving spouse of a veteran in certain circumstances.  The law authorizes the payment of nonservice-connected disability pension to a veteran of a war who has the requisite service and who is permanently and totally disabled.  38 U.S.C.A. §§ 1502, 1521.

The Secretary shall pay pension for non-service-connected disability or death for service to the surviving spouse of each veteran of a period of war who met the service requirements prescribed in section 1521(j) of title 38, U.S. Code, or who at the time of death was receiving (or entitled to receive) compensation or retirement pay for a service-connected disability.  38 U.S.C.A. § 1541.

In order to establish basic eligibility for VA disability pension benefits, it is required, in part, that the individual in respect to whom pension is claimed be a veteran who had active military, naval, or air service.  See 38 U.S.C.A. §§ 101(2), (24), 1521(a), (j); 38 C.F.R. §§ 3.1, 3.6.  The term 'veteran' is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d) (2011).

Service in the Philippine Scouts and in the organized military forces of the Government of the Commonwealth of the Philippines, including recognized guerrilla service, may constitute recognized service in the Armed Forces of the United States for VA purposes.  38 C.F.R. §§ 3.40, 3.41 (2011).  The appropriate military authority must certify such service as qualifying.  38 C.F.R. § 3.203 (2011).

Service as a Philippine Scout is included for pension, compensation, dependency and indemnity compensation, and burial allowances, except for those inducted between October 6, 1945 and June 30, 1947, inclusive, which are included for compensation and dependency and indemnity compensation benefits, but not for pension benefits.  Service in the Commonwealth Army of the Philippines from and after the dates and hours when called into service of the Armed Forces of the United States by orders issued from time to time by the General Officer, U.S. Army, pursuant to the Military Order of the President of the United States dated July 26, 1941, is included for compensation benefits, dependency and indemnity compensation, and burial allowances but not for pension benefits.  Service as a guerilla under the circumstances outlined in paragraph (d) of this section is also included.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

For the purpose of establishing entitlement to pension, compensation, dependency and indemnity compensation, or burial benefits, VA may accept evidence of service submitted by a claimant (or sent directly to the Department of Veterans Affairs by the Service Department), such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: (1) the evidence is a document issued by the Service Department; (2) the document contains needed information as to length, time, and character of service; and (3) in the opinion of VA, the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203.

When a claimant does not submit evidence of service or the evidence submitted does not meet the requirements above, VA shall request verification of service from the Service Department.  Id.

After having carefully reviewed the evidence of record, the Board finds that the claim for entitlement to death pension benefits must be denied as a matter of law.  During the current appeal, the RO submitted two requests to the NPRC to verify the appellant's husband's service, as the appellant had not submitted the necessary documents to establish that the Veteran had verified service.  See id.  In August 2007 and June 2011, the NPRC responded that the appellant's husband had "no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces."

As is clear from the above, basic eligibility for VA benefits may be established only upon verification of valid military service by the NPRC.  In the case at hand, the NPRC found no evidence that the appellant's husband had served as a member of the Commonwealth Army of the Philippines, including the recognized guerrillas, in the service of the Armed Forces of the United States.  Such determinations are binding on VA.  See 38 C.F.R. § 3.203; see also Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); Soria v. Brown, 118 F.3d 747, 749 (1997).  

Based on the facts in this case, the Board is compelled to conclude that the appellant's late husband did not have active or recognized military service, and therefore may not be considered a "veteran" for VA purposes.  Accordingly, the appellant's claim for legal entitlement to VA nonservice-connected death pension benefits must be denied.


III.  VA's Duties to Notify and Assist

As it is the law, and not the facts, that are dispositive of the appeal, the duties to notify and assist imposed by the Veteran Claims Assistance Act (VCAA) are not applicable to this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  The enactment of the VCAA does not affect matters on appeal from the Board when the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Because qualifying service and how it may be established are outlined in statute and regulation, and because service department certifications of service are binding on VA, the Board's review is limited to interpreting the pertinent law and regulations.

The Board will address whether its March 2011 remand instructions have been completed.  The Board, in compliance with the joint motion, remanded the claim for the RO to send documents to the NPRC in its attempt to verify whether the appellant's husband had qualifying service.  In the first instruction, the Board laid out the eight documents (the lay statements are considered one document) it wanted the RO to attach to its request for verification of the service, which were the eight documents.  These were the same document described by the parties in the joint motion.  See joint motion on page 2.  In its March 2011 request, the RO listed the same eight documents described in the Board's remand (and the joint motion) as being attached to its request to verify the appellant's husband's service.  Compare joint motion on page 2, March 2011 Board remand on page 4 at paragraph "1" with April 2011 VA Form 21-3101(JF) at item # 19.

In its second instruction, the Board requested that following the response from the NPRC, the RO readjudicate the issue and issue a supplemental statement of the case if the claim was denied.  The RO issued a supplemental statement of the case in November 2011.  The Board finds there was substantial compliance with its March 2011 remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


ORDER

Legal entitlement to VA nonservice-connected death pension benefits is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


